correctly amended the judgment of conviction. Accordingly, we

                             ORDER the judgment of conviction AFFIRMED.



                                                                                  J.
                                                    Saitta




                                                                                  J.
                                                    Pickering


                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        Alquandre Turner
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    me